Citation Nr: 1449680	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-33 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to August 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claim.


FINDING OF FACT

Tinnitus is not causally or etiologically related to an in-service event, injury or disease.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A.  Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in April 2010, prior to the initial unfavorable adjudication in April 2011.  This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability ratings and effective dates are determined.  As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records with the electronic claims file.  

In April 2010, the Veteran's Representative submitted private medical records addressing tinnitus, and later that month the Veteran signed and returned a VCAA notice response stating he had provided all information or evidence supporting his claim.  These VA records are in the electronic claims file, and no other relevant records have been identified as outstanding.  
The Board, thus, finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided a VA audiologic examination in September 2010.  The examination is adequate as audiological testing was performed and opinions were provided which are supported by rationale.  Based on the foregoing, the Board finds the reports, in total, to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claims for service connection tinnitus.  See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d); see Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002 & Supp. 2013).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   

Lay evidence can be determined credible even if unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends that his current tinnitus is related to his noise exposure during active duty service.  A veteran is competent to testify about in-service and post-service symptoms of tinnitus, because tinnitus is capable of lay observation.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  The Veteran alleges in-service noise exposure to jet aircraft, as well as other noise exposure consistent with service on an aircraft carrier.  The Veteran's DD Form 214 confirms that he served as an aviation ordinanceman, and thus the Board finds the Veteran's active duty service is consistent with noise exposure, and that the Veteran was exposed to acoustic trauma during service.  38 U.S.C.A. § 1154(a).  Therefore, the Board must focus on determining whether a nexus exists between the current tinnitus disability and in-service ear stressors.

Although medical evidence is generally necessary for a nexus to service, lay evidence can be sufficient to show continuity of symptoms after service, as a foundation for a nexus opinion, or to link chronic in-service symptoms to the same diagnosed current disability, or, in some cases, as a substitute for a nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, but the Board can consider bias in lay evidence as well as conflicting statements and actions by the Veteran in weighing credibility.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Finally, "[t]he evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."  Bastien v. Shinseki, F.3d 1301, 1306 (Fed. Cir. 2010).  

Service treatment records (STR) document that the Veteran sought treatment for various conditions during service, but there is no evidence of a complaint or finding of tinnitus.  There is a February 1976 STR note in which the Veteran complains of pressure in the right ear, but there is no mention of tinnitus.  A report of examination just prior to discharge from service, in July 1976, includes examination of the ears, with an annotation of "normal."  The Board notes that multiple defects were listed in the report's summary of the Veteran's defects, without mention of tinnitus or other ear issues.  

The fact that tinnitus was not documented during service is not necessarily fatal to the Veteran's claim.  As a layperson, the Veteran is competent to report tinnitus, and multiple statements by the Veteran in the record assert that he has had tinnitus in, and ever since, service.  However, as explained below, the Board does not find his assertions of suffering from tinnitus since service credible, and therefore these assertions are an inadequate substitute for the medical evidence generally necessary for establishing a nexus to service.

The Board finds the Veteran's actions since discharge from service inconsistent with his assertion of continuous tinnitus.  The Veteran filed a claim for service connection of ankle disabilities in January 1977, less than six months after his discharge from service.  In contrast, the Veteran did not submit a claim for service connection for tinnitus until February 2010, over 33 years later.  If the Veteran was suffering from tinnitus at the time of his discharge, it is reasonable for the Board to expect that he would have included that issue on his initial claim.  Further, given the significant time duration, it is even more reasonable for the Board to expect medical record evidence of the Veteran's history of tinnitus sometime between his discharge and 2010.  No such record exists.    

While human memory may cause insignificant errors, in this case, the complete absence of a history of tinnitus suggests more than a misremembering of the minutiae.  The Board finds that the Veteran is an unreliable historian, and also recognizes that the Veteran has an inherent interest in the outcome of his claim.  The combination of inconsistent statements and actions, combined with bias, undermines the Veteran's assertion that his tinnitus has been continuous, and his lay nexus opinion relating his current tinnitus to service.  Consequently, the Board finds the Veteran's lay evidence of nexus not credible, and an inadequate substitute for the medical evidence generally necessary for a nexus.  

Consistently, the VA examiner's September 2010 opinion, and March 2011 addendum opinion, did not find a nexus between the Veteran's service and his current tinnitus.  The VA examiner reviewed the Veteran's service treatment records, VA medical records, private medical records, and also examined the Veteran.  The examiner noted that there was no change in the Veteran's hearing sensitivity throughout his service, and no evidence of problems with his eardrums, ear drainage, head injury, or complaints of tinnitus upon discharge.  The examiner went on to opine that hazardous noise exposure has an immediate, normally temporary, effect on hearing, which is not delayed in its onset, progressive, or cumulative.  

The Board recognizes that the examiner's opinion, in part, addresses facts in dispute, specifically whether the Veteran stated that his tinnitus had delayed onset.  The Veteran, through his representative in the informal hearing presentation (IHP) to the Board, asserts the examiner misinterpreted his statements and therefore incorrectly concluded his tinnitus had delayed onset.  Specifically, the Veteran intended his statements to convey that the tinnitus existed intermittently, but continuously, since service, but became continuous and constant ten to fifteen years ago; not that his tinnitus began ten to fifteen years ago.  

The Board, in considering the VA examiner's opinions, acknowledges the Veteran's IHP clarification.  However, by the same analysis above, the Board finds the Veteran's statement not credible, and therefore analyzes the VA examiner's opinions as written. 

In the September 2010 VA medical examination, the examiner used medical expertise to opine that the Veteran's tinnitus is less likely than not (less than 50/50 probability) due to service in the military.  While the Veteran submitted the March 2010 private medical record suggesting that the Veteran's tinnitus is the result of his military service, this suggestion is based only on the statements conveyed to the private doctor by the Veteran, and the Board has found these statements not credible.  In light of the VA examiner's expert opinion, the Veteran's statement inconsistencies and bias, and the private medical record based on the inconsistent and biased statements of the Veteran, the Board finds the VA examiner's medical opinion more probative than the evidence presented by the Veteran.  The Board, therefore, does not find a nexus between the Veteran's tinnitus and his active duty military service.  

The Board acknowledges that there is more than one plausible interpretation of the competent and credible evidence of record.  However, deference to the Board is appropriate where inferences are tethered to the evidentiary record.  See Siewe v. Gonzales, 480 F.3d 160, 169 (2d Cir. 2007) (citing Cao He Lin v. U.S. Dep't of Justice, 428 F.3d 391, 405 (2d Cir. 2005) ("Without some specific evidence concerning practices in China, the IJ's [immigration judge] conclusion . . . is speculative." )).  

The Board finds that the preponderance of the evidence is against finding a nexus between the Veteran's tinnitus and his active duty military service.  The most probative evidence are the September 2010 and March 2011 medical opinions by the VA examiner.  Because the nexus between current tinnitus and service has not been met, service connection is not warranted.  38 C.F.R. § 3.303.  

Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.


	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


